O’Neall, J.,
dissenting. In this case I do no't agree to the conclusion of the rest of the Court.
It seems to me to be plain, that the Legislature did not intend to place the half blood in advance of those., who, in a previous section of the same Act, had been preferred to them.
The children of a brother of the whole blood may, in the 5th section of the Act, be considered, by an interpretation of the words used by the Legislature in it, compared with and construed by the words used in the 4th section, as placed on an exact footing of equality with the half blood, when they are allowed to have parts of the inheritance.
This accords with the construction given by Judges Grimke, Brevard, and the profession generally, till the agitation of the question in this case. I am therewith content, and do not wish to unsettle a received construction of the Act, even if it were erroneous in the words.
Glover, J., having been of counsel, did not hear the case.

Decree modified.